DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at various points throughout the specification, a ratio is mentioned without an indication of whether this ratio is in terms of weight, volume, or moles. See, e.g., [0007], [0008], [0022], [0023], [0035], [0043], [0048] and [0049]. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive.
Applicant traverses the Obvious-type Double Patenting rejection over US Patent 9,666,317 in view of Kim (US 2016/0322134) on the following grounds: 1) the rejection fails to set forth a clear explanation of why the rejected claims are prima facie unpatentable, 2) the combination of the ‘317 Patent with Kim would render the combination unsatisfactory for its intended purpose, and 3) the rejection of claims 8-14 lacks sufficient explanation.
As to 1), this argument is not persuasive. Applicant alleges the finding of obviousness was conclusory and lacking analysis for why a skilled artisan would be reasonably motivated to attempt the proposed modification. In the previous Office Action, it is stated “Kim teaches a MnBi permanent magnet which is superior to conventional magnetic material because it does not require rare earth metals and has larger coercive force than conventional magnets at higher temperatures (¶¶ 3-5, 9)” (see ¶ 4 of the Non-Final Office Action). Accordingly, an ordinarily skilled artisan would understand that MnBi magnet of Kim is (A) lower in cost than conventional magnets which require rare earth metals, and (B) has a larger coercive force than conventional magnets at higher temperatures. Even if (B) is not to be a reasonable motivation for combining the ‘317 Patent with Kim, Applicant has presented no arguments rebutting (A) (the rejection has been slightly modified to focus on this motivation). Accordingly, the motivation to replace the magnets of the ‘317 Patent with the MnBi magnet of Kim for economic reasons is a reasonable motivation to apply the teachings of Kim to the ‘317 Patent.
As to 2), Applicant identifies no evidence that the MnBi magnet of Kim would be unsuitable as a magnet in the ‘317 Patent. Applicant appears to suggest the MnBi magnet of Kim lacks sufficient magnetic strength or attractive forces for the purposes required in the ‘317 Patent, yet points to no evidence supporting this argument. The magnetic material in the ‘317 Patent includes rare earth magnets (see, e.g., claim 21 or col. 4, lines 3-18), which are expressly the types of magnet the MnBi magnet of Kim seeks to replace (see ¶ 4 of Kim). A person having ordinary skill in the art would understand that rare earth magnets are among the strongest types of magnets. Therefore, any magnet which can replace a rare earth magnet is expected to be just as strong, otherwise it would not be a suitable replacement. Applicant’s arguments to the contrary are unsupported by any evidence and therefore unpersuasive.
As to 3), the basis for the rejection of claims 8-12 and 14 is further clarified. The rejection of claim 13 is withdrawn.
The 35 U.S.C. 112(b) rejection of the claims is withdrawn in view of Applicant’s amendment.
Applicant traverses the 35 U.S.C. 103 rejection of the claims over Culbertson (US 2015/0287486) in view of Kim on the following grounds: 1) the combination of Culbertson with Kim would render the combination unsatisfactory for its intended purpose, 2) there is no reasonable expectation of success in combining Culbertson with Kim, 3)
As to 1), Applicant identifies no evidence that the MnBi magnet of Kim would be unsuitable as a magnet in Culbertson. Applicant appears to suggest the MnBi magnet of Kim lacks sufficient magnetic strength or attractive forces for the purposes required in Culbertson, yet points to no evidence supporting this argument. The magnetic material in Culbertson includes rare earth magnets (see, e.g., ¶ 26), which are expressly the types of magnet the MnBi magnet of Kim seeks to replace (see ¶ 4 of Kim). A person having ordinary skill in the art would understand that rare earth magnets are among the strongest types of magnets. Therefore, any magnet which can replace a rare earth magnet is expected to be just as strong, otherwise it would not be a suitable replacement. Applicant’s arguments to the contrary are unsupported by any evidence and therefore unpersuasive.
As to 2), this argument is not persuasive. The radiation attenuating material of Culbertson contains rare earth magnets (¶ 26). Kim expressly teaches that its MnBi magnet is a less expensive alternative to rare earth magnets (¶ 4). Therefore, there is a reasonable expectation of success to replace the rare earth magnets of Culbertson with the MnBi magnet of Kim based on the express teachings of Kim. Furthermore, a person having ordinary skill in the art would understand that rare earth magnets are among the strongest types of magnets. Therefore, any magnet which can replace a rare earth magnet is expected to be just as strong, otherwise it would not be a suitable replacement. Applicant has not identified any evidence present in the prior art of record that establishes the proposed combination would be unpredictable or lack a reasonable expectation of success.
In addition, Applicant traverses the rejection of claim 14 on additional grounds. Clarifying remarks follow. Applicant argues that the prior art of record does not teach that the magnetic material is arranged in the claimed “predefined pattern [] defined by portions of manganese bismuth arranged in a pattern within a layer of the tungsten”. The claimed “predefined pattern” merely requires that portions of manganese bismuth are arranged in a pattern within a layer of tungsten. Culbertson teaches magnetic material may be dispersed within a layer of polymer comprising attenuating material (¶ 43). Culbertson also teaches the attenuating material may be tungsten (¶ 25). The polymer layer comprising attenuating material can therefore be considered a tungsten layer. Since the magnetic material is dispersed throughout this layer, it is dispersed in a tungsten layer, and the dispersal is a pattern. Applicant’s arguments are not persuasive and the rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,666,317 in view of Kim et al. (US 2016/0322134). Regarding claims 1-15, claim 15 of ‘317 is directed to a radiation shield comprising 10%-70% by volume of a magnetic material and 5-55% of a radiation attenuating material. Claims 16 and 17 of ‘317 recite that the radiation attenuating material is tungsten. Patent ‘317 does not include MnBi; however, Kim teaches a MnBi permanent magnet which is superior to conventional magnetic material because it does not require rare earth metals, thereby reducing costs (¶¶ 3-5, 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use MnBi for the magnetic material of ‘317, as taught by Kim, for the advantages disclosed in the prior art.
Specifically regarding claim 2, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Specifically regarding claim 3, claim 15 of ‘317 recites the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol. Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by ‘317 in view of Kim are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Specifically regarding claims 8-12 and 14, claims 26-28 of ‘317 recite the radiation shielding material comprises layers of portions of magnetic and radiation attenuating material adjacent to each other within a layer. Thus, this encompasses any of the possible arrangements such that there is a gradient in composition, or any kind of pattern, between the magnetic and radiation attenuating materials in the invention of ‘317. 
Regarding claims 16-20, claims 1-14 of ‘317 recite a radiation shielding material comprising layers of magnetic material and radiation attenuating material, which includes gradients in the z-direction or x-y plane (see claims 1, 12-15 and 26-28). Patent ‘317 does not expressly teach inclusion of MnBi; however, Kim teaches a MnBi permanent magnet which is superior to conventional magnetic material because it does not require rare earth metals, thereby reducing costs (¶¶ 3-5, 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use MnBi for the magnetic material of ‘317, as taught by Kim, for the advantages disclosed in the prior art. Thus, Patent ‘317 in view of Kim suggests a first layer having a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.
Specifically regarding claim 18, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Specifically regarding claim 19, claims 15 and 26-28 of ‘317 recites the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol. Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by ‘317 in view of Kim are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 9,666,317 in view of Kim et al. (US 2016/0322134) and Nikipelov et al. (US 2017/0184975). Regarding claim 4, Patent ‘317 in view of Kim does not expressly teach the SmCo is SmCo5 or Sm2Co17. However, Nikipelov teaches SmCo5 and Sm2Co17 are two of the known SmCo magnets. Since these are the two known SmCo magnets in the prior art, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use either SmCo5 or Sm2Co17 for SmCo in the prior art combination of Culbertson in view of Kim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 9,666,317 in view of Kim (US 2016/0322134), as applied to claim 1, further in view of Gabay (WO 2015/169712).
Regarding claim 5, the limitations of claim 1 have been addressed above. Culbertson in view of Kim does not expressly teach the claimed coercivity. Gabay teaches a MnBi permanent sintered magnet which has a coercivity of 6.5 kOe to 28.3 kOe at temperatures from 300K to 530K (26.85°C -256.85°C) (p. 2, lines 31-37). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the MnBi magnet of Gabay in Culbertson in view of Kim because Kim teaches MnBi magnets are capable of reaching higher coercivity than conventional magnets at higher temperatures, and the MnBi magnet of Gabay is a prior art magnet capable of reaching higher coercivity at higher temperatures than those disclosed in Kim, thus attaining even better properties.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134).
Regarding claims 1, 6-7 and 15, Culbertson discloses a radiation shield comprising 10%-70% vol magnetic material and 5%-55% vol of radiation attenuating material (¶ 6). The attenuating material includes tungsten (¶ 25). Culbertson also teaches the radiation attenuating material may include material configured for shielding neutron radiation and gamma rays (¶ 25). Culbertson teaches the magnetic material may be common magnetic materials for producing conventional magnets, preferably rare earth alloys (¶ 26). Culbertson does not expressly teach inclusion of MnBi material.
Kim teaches a MnBi sintered permanent magnet (¶ 2, 9). The MnBi magnet is advantageous compared to conventional rare earth magnets because it does not require acquisition of scarce and expensive rare earths (¶ 3-5). It would therefore have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the rare earth magnets of Culbertson for the MnBi magnet disclosed by Kim since MnBi magnets are less expensive, and Kim expressly teaches the MnBi magnet is a less expensive alternative to rare earth magnets. Kim teaches the density of its MnBi magnets ranges from 4.8 – 5.4 g/cm3 (Table 1). The density of W is 19.3 g/cm3. The volume ratio of MnBi to W as taught by Culbertson ranges from 10:55 to 70:5. Based on the densities of MnBi and W, this corresponds to a weight ratio of approximately 1:22 to 4:1, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Regarding claim 3, Culbertson teaches the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol (¶ 6). Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges implied by the volume ratios of the prior art are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8-9, Culbertson teaches an embodiment of the radiation shielding comprising two layers, the first layer comprising magnetic material only and a second layer comprising radiation attenuating material only (¶ 40, Fig. 2), which is considered a gradient in the z-direction. Thus, the first layer has a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.

    PNG
    media_image1.png
    219
    574
    media_image1.png
    Greyscale

Regarding claims 10-12, Culbertson teaches an embodiment of the radiation shielding whereby the magnetic material is dispersed at an end portion while radiation attenuating material is dispersed throughout (¶ 41, see Fig. 4), which is considered a gradient in the x-y plane. Thus, there is a composition gradient along a horizontal plane along what can be considered a predefined pattern, with alternating sections of magnetic material (MnBi) and radiation attenuating material (W).

    PNG
    media_image2.png
    185
    561
    media_image2.png
    Greyscale

Regarding claim 13, while Culbertson does not expressly teach that the MnBi portions have opposite magnetic poles, Culbertson teaches that the arrangement of the embodiment such as that illustrated in Fig. 4 is done so that the radiation shielding can be wrapped around an object, permitting the shielding to become secure via magnetic attraction (¶ 44). This intrinsically requires the magnetic portions to have oppositely aligned poles.
Regarding claim 14, Culbertson teaches magnetic material may be dispersed within a layer of polymer comprising attenuating material (¶ 43). Culbertson also teaches the attenuating material may be tungsten (¶ 25). The polymer layer comprising attenuating material can therefore be considered a tungsten layer. Since the magnetic material is dispersed throughout this layer, it is dispersed in a tungsten layer, and the dispersal is a pattern.
Regarding claims 16-17 and 20, Culbertson discloses a radiation shield comprising two layers, the first layer comprising magnetic material only and a second layer comprising radiation attenuating material only (¶ 40, Fig. 2), which is considered a gradient in the z-direction. Culbertson also teaches an embodiment of the radiation shielding whereby the magnetic material is dispersed at an end portion while radiation attenuating material is dispersed throughout (¶ 41, see Fig. 4), which is considered a gradient in the x-y plane. The attenuating material includes tungsten (¶ 25). Culbertson teaches the magnetic material may be common magnetic materials for producing conventional magnets, preferably rare earth alloys (¶ 26). Culbertson does not expressly teach inclusion of MnBi material.
Kim teaches a MnBi sintered permanent magnet (¶ 2, 9). The MnBi magnet is advantageous compared to conventional rare earth magnets because it does not require acquisition of scarce and expensive rare earths (¶ 3-5). It would therefore have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the rare earth magnets of Culbertson for the MnBi magnet disclosed by Kim since MnBi magnets are less expensive, and Kim expressly teaches the MnBi magnet is a less expensive alternative to rare earth magnets.
Accordingly, the prior art combination suggests the first layer has a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.
Regarding claim 18, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Regarding claim 19, Culbertson teaches the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol (¶ 6). Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by the prior art are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134), as applied to claim 2, further in view of Nikipelov et al. (US 2017/0184975).
Regarding claim 4, Culbertson in view of Kim does not expressly teach the SmCo is SmCo5 or Sm2Co17. However, Nikipelov teaches SmCo5 and Sm2Co17 are two of the known SmCo magnets. Since these are the two known SmCo magnets in the prior art, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use either SmCo5 or Sm2Co17 for SmCo in the prior art combination of Culbertson in view of Kim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134), as applied to claim 1, further in view of Gabay (WO 2015/169712).
Regarding claim 5, the limitations of claim 1 have been addressed above. Culbertson in view of Kim does not expressly teach the claimed coercivity. Gabay teaches a MnBi permanent sintered magnet which has a coercivity of 6.5 kOe to 28.3 kOe at temperatures from 300K to 530K (26.85°C -256.85°C) (p. 2, lines 31-37). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the MnBi magnet of Gabay in Culbertson in view of Kim because Kim teaches MnBi magnets are capable of reaching higher coercivity than conventional magnets at higher temperatures, and the MnBi magnet of Gabay is a prior art magnet capable of reaching higher coercivity at higher temperatures than those disclosed in Kim, thus attaining even better properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784